Citation Nr: 1223297	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  06-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran had active service from February 1990 to June 1996 with the United States Air Force; from June to September 2001 with the Army National Guard (ARNG); from February to June 2003 with the ARNG; from August 2005 to February 2006 with the Air National Guard (ANG); and from April to July 2006 with the ANG.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles.  Subsequently, the San Diego RO assumed jurisdiction over the matter.  This matter was previously before the Board in February 2009 and January 2010.  

In the January 2010 Board decision, the Board reopened the previously denied claim of service connection for a back disorder and remanded this issue and the right foot issue for further development.  

The requested development was performed.  However, the Veteran submitted numerous treatment records and written authorizations to obtain additional information with regard to his claim.  

The Veteran also specifically indicated that he was not waiving original review of the records by the RO.  His representative, in his December 2011 written argument, also reported that the Veteran was not waiving initial review by the RO of the evidence received subsequent to the issuance of the October 2011 supplemental statement of the case.  

In January 2012, the Veteran's representative requested a VA Central Office hearing in Washington D.C.  The Veteran was scheduled for the requested hearing in May 2012 but the hearing was cancelled at the Veteran's request, delaying the case. 

As the Board is granting service connection for a right foot disability, that issue will be addressed on the merits.  

The issue of service connection for a back disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran his hallux limitus with degenerative joint disease of the right big toe had its onset during a period of active service with the ARNG.


CONCLUSION OF LAW

Hallux limitus with degenerative joint disease of the right big toe was incurred during his active service with the ARNG.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c). 

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran maintains that his hallux limitus with degenerative joint disease had its onset in service.  He maintains that service connection is warranted for this disorder and/or the residuals resulting from surgery performed in conjunction with this disability.  

As noted above, the Veteran submitted numerous treatment records subsequent to the issuance of the last supplemental statement of the case issued in October 2011.  

The Board notes that prior to the receipt of this information, the Veteran was afforded a VA examination in July 2009 to determine the etiology of any current right foot disorder.  At the time of the examination, the Veteran reported that he had a problem with the big toe on his right foot.  He stated that he first noticed the pain in June 2001.  He indicated that he went on active duty in June 2001.  He reported that he did extra running while in the Army.  The Veteran stated that he was seen and given x-rays and was told to stop running.  He reported that he was profiled at that time.  The Veteran indicated that he did not have foot problems prior to that time.  He noted that it was all the running that he did.  The Veteran stated that he was required to do some activity that was against his profile which resulted in increased pain.  

The examiner indicated that the Veteran told him that he had surgery, private, in January 2002.  He noted that he had pain in the toe all the time and that the military did nothing.  He reported having surgery and therapy thereafter.  The toe condition resolved after several months of therapy.  

The Veteran stated that his toe did not flex at the time of the examination.  He noted that his foot hurt after the first mile of swimming.  Following examination, the examiner rendered a diagnosis of status post surgical procedure to the right great toe.  It was indicated that the procedure and date were not available to the examiner.  The Veteran was noted to be wearing shoe inserts for subjective complaints of plantar fasciitis. No records were found as to when the Veteran obtained these.  The examiner stated that it was his belief that the Veteran's current foot disorder was not caused by nor aggravated by the military service.  He reported that there was no record of care for the foot surgery of the great toe or problems with the great toe.  There were only records to show that he had had surgery at some time during non-active duty.  The examiner noted that the Veteran was seen in 1991 with complaints of athlete's foot, in 1993 with tinea pedis, in April 1995 with a callous on his right foot, and in November 1995 with a wart on his heel, bilaterally.  He observed that on July 11, 2001, the Veteran was seen with complaints of arthritis in his right toe but no diagnosis was made and no x-ray was found to support this.  The examiner again noted that there was no record of the surgery.  

The examiner observed that the Veteran was seen with complaints of plantar fasciitis in August 2005 and was requesting new orthotics.  He observed that on a note found in 2004, when he was not on active duty, there was a surgical scar on the right foot reported along with complaints of foot trouble.  The examiner also stated that in May 2004, the Veteran was found to have hallux limitus.  

Subsequent to the VA examiner's opinion, the Veteran submitted numerous records relating to the January 2002 surgery, along with treatment records from his private podiatrist, B. S., D.P.M.  

In an October 2001 treatment record, the Veteran was noted to have a painful first MPJ of the right foot.  The Veteran had pain with squatting, sitting and other activity.  A diagnosis of hallux limitus was rendered at that time.  

The Veteran underwent surgery on January 11, 2002.  The preoperative and postoperative diagnosis was hallux limitus with degenerative joint disease of the right big toe joint.  A plantar flexor osteome of the first metatarsal neck was performed.

In an October 2011 letter, Dr. S. indicated that he initially saw the Veteran in late 2001.  He stated that at that time, the Veteran had a significant foot problem resulting in severe arthritis of the big toe (hallux limitus).  He opined that this structural problem could be the result of repetitive overuse in an unstable foot type similar to that exhibited by the Veteran.  He indicated that it was not unreasonable to relate progression of this problem with aggressive physical training required by the military.  Ultimately, the Veteran underwent surgery for this condition in early 2002 and the problem was significantly improved.  

The Board notes that for the Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for hallux limitus with degenerative arthritis, it cannot be stated that the preponderance of the evidence is against the claim.

In the present case, the examiner noted that the Veteran was seen with complaints of right toe pain in July 2001, during a period of active service with the National Guard.  The Veteran has reported that his right toe pain did not start until his period of active service beginning in June 2001.  The Board further observes that the Veteran was seen with complaints of right toe pain in October 2001, with a diagnosis of hallux limitus being rendered at that time.  The Veteran subsequently underwent surgery in January 2002.  

While the Board notes that the July 2009 VA examiner indicated that the Veteran did not have any right foot disorder related to his period of service, he did not have the benefit of the treatment records from Dr. S. or the January 2002 operative report for review.  The examiner made special note of this in his report.  

In contrast, Dr. S., who had the benefit of treating the Veteran in close proximity to his release from active service in September 2001, indicated that the structural problem could have been the result of repetitive overuse in an unstable foot type similar to that exhibited by the Veteran and that it was not unreasonable to relate progression of this problem with aggressive physical training required by the military.  The evidence is at least in equipoise that the Veteran's hallux limitus and any resultant postoperative residuals had their onset during the Veteran's period of active service from June to September 2001.  In such a case, reasonable doubt must be resolved in favor of the Veteran and service connection for hallux limitus of the right big toe with degenerative joint disease is warranted.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the claim of service connection for right big toe hallux limitus with degenerative joint disease, further assistance is not required to substantiate that element of the claim.


ORDER

Service connection for hallux limitus of the right big toe with degenerative joint disease is granted.


REMAND

With regard to the Veteran's claim for service connection for a back disorder, as noted in the introduction section of the decision, following the issuance of the last supplemental statement of the case, the Veteran submitted numerous treatment records and written authorizations to obtain additional information with regard to his claim.  The Veteran also specifically indicated that he was not waiving original review of the records by the RO.  Furthermore, his representative, in his December 2011 written argument, also reported that the Veteran was not waiving initial review by the RO of the evidence received subsequent to the issuance of the October 2011 supplemental statement of the case.  

The Board also notes that the basis for the reopening of the claim in 2010 was that there was now evidence of back problems during a period of active service, namely in August 2005.  Based upon the Veteran's statements and the inservice finding of back problems, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder, and its relationship , if any, to his period of active service, to include active duty for training.  

Beyond the above, it is important to note that the undersigned has reviewed the Veteran's statements carefully.  In this regard, the Veteran is asked to obtain his own records, himself, if possible, and submit them to the VA in order to insure that all pertinent records have been submitted, rather than wait for the VA to obtain the records (which appear to be in several locations).  This will expedite the adjudication of the Veteran's case substantially.  When he has obtained all records, and submitted them to the VA, he should so indicate that all medical records have been obtained that could be obtained.  The Board wishes to insure and full and complete adjudication of this case.       

Accordingly, the case is REMANDED for the following action:

1.  Using the written authorizations currently in the claims folder, dated and signed October 31, 2011, obtain and associate with the claims folder copies of all treatment records of the Veteran from the medical providers and treatment facilities identified by the Veteran in the written authorizations forms.  If these authorization forms are deemed outdated or insufficient to obtain the identified records, request that the Veteran provide new written authorizations and then obtain the requested records.  The Veteran is asked to assist the VA with this effort. 

2.  Following the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records, including those obtained in conjunction with (1) above, should be made available to the examiner and the examiner should note such review in the report.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disorder is related to the Veteran's period of active service.  Complete detailed rationale must accompany any opinion that is rendered.  

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


